Citation Nr: 1549397	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1.  Entitlement to increases in the ratings for bilateral hearing loss, currently assigned "staged ratings" of 40 percent prior to November 12, 2013, and 50 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had recognized service with the Philippine Scouts from May 1946 to April 1949.  The matter of entitlement to a TDIU rating is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Manila, Republic of the Philippines Department of Veterans Affairs (VA) Regional Office (RO); the matter the ratings for bilateral hearing loss is before the Board on appeal from a June 2013 rating decision that, in pertinent part, granted service connection for bilateral hearing loss, rated 40 percent from February 26, 2013.  In September 2013, the matter of entitlement to a TDIU rating was remanded by the undersigned for additional development.  In February 2014, the AOJ increased that rating to 50 percent effective November 12, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's bilateral hearing loss is assigned "staged" ratings of 40 percent prior to November 12, 2013, and 50 percent from that date.  The findings on June 2013 VA examination (with an October 2013 addendum opinion) and November 2013 VA examination (with a September 2014 addendum opinion) essentially reflect that the Veteran can hardly understand spoken words and phrases, and relies on visual clues like lip and hand movement to be able to understand what is being said.  Such findings raise a question as to whether the Veteran's claim should be referred for extraschedular evaluation.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.  As the AOJ has not considered this in the first instance, remand is warranted.  To that end, the Board notes that the Veteran is essentially determined to be deaf for conversation and a 50 percent rating does not reflect that level of severity; therefore, it appears clear that the schedular criteria do not reflect the full disability picture shown.

In addition, the matter of entitlement to a TDIU rating is inextricably intertwined with the appeal seeking higher ratings for bilateral hearing loss; as that disability is currently rated at 50 percent, any increase in that rating would place the Veteran in a position where he meets the schedular requirements for TDIU, requiring reconsideration of his claim seeking such a rating.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for all further development indicated, prepare the appropriate summary (statement of all factors having a bearing on the issue), and refer to the Director of Compensation and Pension for a determination the matter of whether or not the Veteran's hearing loss disability warrants an extraschedular rating in accordance with 38 C.F.R. § 3.321(b).  

2. The AOJ should thereafter (a) implement the Director's determination or (if the benefit remains denied, or is not granted to the appellant's satisfaction, issue an appropriate supplemental statement of the case (SSOC), afford the Veteran opportunity to respond, and return the matter to the Board.

3. The AOJ should review the claim for a TDIU rating in light of the determination on the matter of an extraschedular rating for hearing loss, arrange for any further development indicated, and readjudicate the TDIU claim.  If it remains denied, the AOJ should include that issue in the SSOC and return that matter to the Board also.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

